 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SUDHEER MOTURI,

 9                             Petitioner,                Case No. C18-1676-MJP-JPD

10          v.                                            ORDER GRANTING UNOPPOSED
                                                          MOTION FOR EXTENSION OF TIME
11   KIRSTJEN M NIELSEN, et al.,

12                             Respondents.

13

14          This is a 28 U.S.C. § 2241 habeas action. Respondents’ motion to dismiss is noted for

15   February 1, 2019. Petitioner has filed an unopposed motion for an extension of time until

16   February 18, 2019, to file his response. Dkt. 14 (amended motion); Dkt. 13 (original motion).

17   Finding good cause, the Court GRANTS petitioner’s unopposed motion for extension of time.

18   Petitioner shall file his response by February 18, 2019. The Clerk shall RENOTE respondents’

19   motion to dismiss, Dkt. 11, for February 22, 2019. The Clerk is directed to send copies of this

20   order to the parties and to the Honorable Marsha J. Pechman.

21          Dated this 5th day of February, 2019.



                                                    A
22

23
                                                    JAMES P. DONOHUE
                                                    United States Magistrate Judge

     ORDER GRANTING UNOPPOSED
     MOTION FOR EXTENSION OF TIME - 1
